                                           THE CITY OF NEW YORK
ZACHARY W. CARTER                       LAW DEPARTMENT                                          SUZANNE E. ARIBAKAN
Corporation Counsel                            100 CHURCH STREET                                             Senior Counsel
                                               NEW YORK, NY 10007                                    Phone: (212) 356-2386
                                                                                                        Fax: (212) 356-1148
                                                                                               Email: saribaka@law.nyc.gov


                                                                                      March 26, 2019
       VIA ECF
       The Honorable Barbara C. Moses
       United States Magistrate Judge
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                                     Re:     Troy Britt v. City of New York, et al.
                                             17 Civ. 931 (AJN)(BCM)
       Your Honor:

               I am a Senior Counsel in the Special Federal Litigation Division of the office of the
       Corporation Counsel of the City of New York representing defendants Police Officer Stephen Pierce,
       Police Officer Jason Torres, Police Officer Alonzo Macias, Police Officer Vincent Nevling, Sergeant
       Donald Gannon, Sergeant Anthony Lombardo, and Lieutenant Jun Zhen (collectively “individual
       defendants”) in the above-referenced matter. Defendants write to respectfully advise the Court that
       the applications pending at [Docket Entry Nos. 182 & 183] are moot and no longer require a
       ruling from the Court.

                                                                    Respectfully submitted,

                                                                    _____/s/__________________

                                                                    Suzanne Aribakan
       Cc: All parties (via ECF)
